ORDER

PER CURIAM.
Petitioner appeals from the judgment denying his petition to review the suspension of his driving privileges by the Director of Revenue. We affirm. The judgment is supported by substantial evidence and is not against the weight of the evidence; no error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).